ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_05_FR.txt. 181

OPINION INDIVIDUELLE DE M. AGO

I

1. Dans mon opinion individuelle jointe à l’arrêt du 26 novembre 1984
sur la compétence de la Cour et la recevabilité de la requête en l'affaire qui
nous occupe, j'avais précisé les raisons qui m’avaient permis de voter en
faveur de la conclusion d’après laquelle la Cour avait, dans le cas d’espèce,
« une compétence permettant de procéder à l'examen de l’affaire quant au
fond ». J'étais en effet convaincu que, pour étayer cette conclusion, il suffi-
sait de reconnaître l'existence entre les Parties, aux termes de l’article 36,
paragraphe 1, du Statut de la Cour, d’un lien valable et incontestable de
juridiction, contractuellement et incontestablement établi et fourni par l’ar-
ticle XXIV, paragraphe 2, du traité bilatéral d'amitié, de commerce et
de navigation du 21 janvier 1956. Je rejetais par contre la thèse, partagée
par la majorité de la Cour, de l’existence. entre le Nicaragua et les Etats-
Unis d'Amérique, d’un autre lien de juridiction, fondé sur l’article 36,
paragraphe 2, du Statut. J'étais parvenu à cette conclusion — et je me
plais à la confirmer vu la ferme persistence de ma conviction à ce sujet —
car, d’après moi, la prétendue acceptation par le Nicaragua de la compé-
tence obligatoire de la Cour n’en était pas une et n’en était jamais devenue
une. L’intention manifestée en 1937 à ce sujet ne s’était à aucun moment
traduite par un engagement formel qui seul aurait été juridiquement va-
lable. Par conséquent, une obligation qui n’avait pas encore été acceptée
et qui n’était même pas née à la date de l’extinction de la Cour permanente
de Justice internationale ne pouvait pas être « maintenue » après cette
date, car on ne peut pas maintenir ce qui n’existe pas encore. Il était donc
impensable de transférer de la Cour permanente à son successeur, la Cour
internationale de Justice, des effets non moins inexistants de ladite obli-
gation. En conclusion, à mon avis, l’acceptation de la compétence obliga-
toire de la Cour, faite par les Etats-Unis d'Amérique le 14 août 1946,
n'avait pas son pendant indispensable dans une acceptation également
valable de la part du Nicaragua ; aucun lien de juridiction ne pouvait donc
s'être établi sur une telle base entre les deux Etats.

2. Si, en 1984, la majorité de la Cour avait adopté la même position que
certains d’entre nous, il en aurait découlé que, dans la phase actuelle de
Pexamen de l'affaire sur le fond, seuls des faits susceptibles d’être consi-
dérés comme des infractions à des obligations prévues par le traité du
21 janvier 1956 pourraient être pris en considération en tant que faits
générateurs d’une responsabilité internationale des Etats-Unis d’Amé-
rique envers le Nicaragua. Cette hypothèse ne s’est toutefois pas réalisée,

171
182 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

puisque la majorité de la Cour, dans son arrêt de 1984, a retenu aussi. et en
premier lieu, l’idée de l'existence, entre les deux pays en litige, d’un lien de
juridiction fondé sur le jeu de deux déclarations unilatérales d'acceptation :
de la compétence obligatoire de la Cour. déclarations qui, à son avis,
auraient été régulièrement faites aussi bien par le Nicaragua que par les
Etats-Unis. Même si c’est quelque peu à contrecœur, je me suis donc cru
tenu de respecter la décision prise par la Cour à la majorité et devenue
chose jugée, et d'accepter par conséquent de raisonner. dans la présente
phase sur le fond, sur la base de la prémisse qu'il existait entre les deux pays
en litige, au moment de l'introduction de la présente instance, deux liens
différents de juridiction. Le lien fondé sur la clause facultative de l'ar-
ticle 36, paragraphe 2, du Statut avait manifestement une plus ample
portée et était appelé à tenir le rôle principal.

3. Mes scrupules à ce sujet ont d’ailleurs été, je ne dirais pas levés mais
atténués dans une certaine mesure, du fait que la majorité de la Cour a
reconnu, dans la présente phase du procès, l'effet de la limitation apportée
à l’acceptation de la compétence obligatoire de la Cour par la « réserve
relative aux traités multilatéraux », dite aussi « réserve Vandenberg ». du
nom du sénateur qui la soumit avec succès à l'approbation du Sénat des
Etats-Unis. En vertu de cette réserve, l'acceptation de la juridiction obli-
gatoire de la Cour par les Etats-Unis ne s’étendait pas aux

« disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before
the Court, or (2) the United States of America specially agrees to
jurisdiction » |.

4. Ace sujet, la Cour avait déclaré dans son arrêt du 26 novembre 1984
sur les questions de compétence et de recevabilité que l'exception, soulevée
par les Etats-Unis d'Amérique concernant l'exclusion des « différends
résultant d’un traité multilatéral » de l'acceptation par eux de la compé-
tence de la Cour en vertu de la clause facultative, suscitait un problème qui
touchait à des points de substance « relevant du fond de l'affaire ». La
Cour avait ainsi été amenée à constater que cette exception n'avait pas un
caractère « exclusivement préliminaire » et que, en l'espèce. elle ne pouvait
avoir pour effet d'empêcher la Cour de connaître du fond de l'affaire, vu
que la requête du Nicaragua ne limitait pas ses griefs à des violations de
conventions multilatérales mais invoquait aussi, outre le traité bilatéral de
1956. un certain nombre de principes du « droit international général et
coutumier ». En parfaite cohérence avec cette conclusion, la Cour a donc
dûment procédé. dans la présente phase sur le fond, à l'examen de la
question que le défendeur avait soulevée dans son exception.

' Je cite la disposition dans son texte anglais d'origine à cause des problèmes d’in-
terprétation que pourrait faire naître la traduction française qui figure au Recueil des
traités publié par les Nations Unies et qui n'a aucune raison de jouer un rôle en
l'espèce.

172
183 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

5. C’est aux paragraphes 42 et suivants du présent arrêt qu’elle a statué
sur les conséquences que la réserve des Etats-Unis relative aux traités
multilatéraux devait entraîner en l'espèce. A cette fin elle s'est essentiel-
lement basée sur deux constatations : a) que sa compétence pour se pro-
noncer sur un différend concernant un Etat déterminé repose toujours à
l'origine sur le consentement de ce dernier, ce qui comporte en particulier
la pleine liberté de Etat qui accepte la compétence obligatoire de la Cour
en vertu de la clause facultative de limiter à son gré une telle acceptation et,
en particulier, d’en exclure les litiges nés de certaines catégories de traités ;
et 5) que, dans le cas concret, un Etat tiers au moins, à savoir El Salvador,
devait être considéré comme pouvant être « affecté » par une décision
comportant l’application de certains traités multilatéraux dont notam-
ment, quoique non exclusivement, la Charte des Nations Unies et celle de
l'Organisation des Etats américains. I] en résultait forcément que l'appli-
cation de ces instruments était exclue en ce qui concerne la décision en la
présente affaire. La Cour a ainsi à juste titre rejeté l’idée d’opposer aux
Etats-Unis une interprétation de la « réserve Vandenberg » manifestement
différente de celle qu’ils en ont donnée dès l’origine et qui l'aurait réduite à
une simple redondance. En effet, on ne soulignera jamais assez que Pac-
ceptation de la compétence obligatoire de la Cour, sur la base de l’ar-
ticle 36, paragraphe 2, du Statut de celle-ci, est un acte souverain et volon-
taire, qui ne produit d’effet que dans les limites à l’intérieur desquelles il a
été conçu et voulu. I est donc correct que la Cour se soit vue dans
l'obligation de conclure que la compétence que pouvait lui avoir attribuée
la déclaration d'acceptation formulée en 1946 par les Etats-Unis d’Amé-
rique en vertu de l’article 36, paragraphe 2, du Statut ne lui permettait pas
de connaître des griefs concernant la violation des traités multilatéraux en
question avancés par le Nicaragua. Mais en même temps, et, à mon avis,
tirant la conclusion qui s'impose de ces prémisses, elle a affirmé que sa
compétence pour statuer sur les griefs du Nicaragua relatifs à la violation
par les Etats-Unis d'obligations découlant de règles du droit international
coutumier ou du traité bilatéral de 1956 restait intacte.

6. Vu la base de départ adoptée par la Cour, je ne peux qu’estimer tout à
fait correcte la conclusion à laquelle elle est arrivée. Je dois de même
reconnaître son souci d'affirmer l'existence autonome dans le droit inter-
national coutumier de chacune des règles qu’elle a appliquées en l'espèce.
Cette constatation ne m’empéche pas toutefois d'exprimer de sérieuses
réserves à propos de la facilité avec laquelle il me semble que la Cour — tout
en niant expressément que toutes les règles coutumières aient un contenu
identique à celui des règles énoncées dans les conventions (par. 175) — a
néanmoins conclu, pour plusieurs matières clés, à l'existence d’une quasi-
identité de contenu entre le droit international coutumier et le droit consi-
gné dans certains grands traités multilatéraux conclus sur le plan uni-
versel ou sur le plan régional. Je suis prêt à admettre, avec la Cour, que, en
ce qui concerne la règle fondamentale interdisant l'emploi de la force
(par. 188). et même la règle exigeant le respect de la souveraineté territo-
riale des autres Etats (par. 212), i] puisse y avoir une correspondance étroite

173
184 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

entre le droit international général non écrit et le droit écrit consacré dans
la Charte. Mais je ne suis pas convaincu, par exemple, que certaines
modalités restrictives prévues par la Charte pour le recours à la légitime
défense puissent se retrouver dans le droit international coutumier. De
même je reste sceptique quant à l’idée que, en ce qui concerne l’interdiction
de l'intervention, non seulement le droit international coutumier univer-
sel ! mais même celui qui existe sur le seul plan régional américain ait à
l'heure actuelle entériné toutes les conquêtes réalisées par le droit conven-
tionnel. Je suis également très hésitant devant l’idée qu’il existerait une
large coïncidence de contenu entre les conventions de Genève et certains
« principes généraux de base du droit humanitaire », qui, de l’avis de la
Cour, préexisteraient dans le droit coutumier et dont les conventions ne
seraient « que l'expression concrète » ou tout au plus « à certains égards le
développement » (par. 218 et 220). Heureusement, ayant elle-même relevé
que le demandeur n'avait pas fait état des quatre conventions de Genève du
12 août 1949, la Cour a fait preuve de prudence quant aux conséquences
de l'application de cette idée, en elle-même contestable.

7. De même, je ne puis qu’exprimer des doutes quant à l'idée qui
transparait parfois dans l'arrêt (par. 191, 192, 202 et 203) selon laquelle on
peut voir dans l'acceptation de certaines résolutions ou de certaines décla-
rations formulées dans le cadre des Nations Unies ou de l'Organisation des
Etats américains, ainsi que dans un autre contexte, une preuve concluante
de l'existence, chez ces Etats, d’une opinio juris concordante ayant la valeur
d'une véritable règle coutumière internationale. Je me borne ici à faire état
de ces impressions, en soulignant que les réserves que je puis formuler sur
ces points n’impliquent pas que je doive différer des conclusions fonda-
mentales auxquelles l’arrêt est parvenu.

Il

8. Me référant maintenant aux aspects de la présente affaire touchant
plus spécifiquement et plus exclusivement au fond, ma première remarque
sera de relever que les conclusions auxquelles la Cour est parvenue dans le
présent arrêt rejoignent pour l'essentiel celles que, sous un autre angle, elle
avait déjà esquissées dans son ordonnance du 10 mai 1984 sur la demande
en indication de mesures conservatoires déposée par le Nicaragua le 9 avril
de la même année. Bien sûr, l’analyse actuelle est bien plus longuement
développée et l'argumentation fournie à l’appui des conclusions est bien
plus étoffée. Mais les faits que la Cour estime aujourd’hui devoir être
imputés aux Etats-Unis d'Amérique restent en réalité ceux-là mêmes que
l'ordonnance relative aux mesures conservatoires avait succinctement

! Je suis quelque peu surpris de l'assurance avec laquelle l'arrêt (par. 202) a cru
pouvoir affirmer que : « L'existence du principe de non-intervention dans l’opinio juris
des Etats est étayée par une pratique importante et bien établie. »

174
185 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

mentionnés. Surtout les infractions internationales qui, selon la Cour, ont
été commises et ont pour origine lesdits faits sont pratiquement celles qui
figuraient déjà dans le tableau dressé aux points | et 2 du paragraphe 41 B
de l’ordonnance du 10 mai 1984. Les obligations dont on déclare aujour-
d’hui la violation sont virtuellement celles dont on avait alors constaté
l'existence : obligations de ne pas intervenir dans les affaires intérieures
d'un autre Etat, de s'abstenir de tout recours à la menace ou à l'emploi de
la force contre l'intégrité territoriale ou l'indépendance politique de cet
autre Etat, de respecter pleinement sa souveraineté territoriale, de ne pas
interrompre ou rendre périlleux son commerce maritime. J'ai alors voté en
toute conscience en faveur des décisions adoptées par la Cour sur ces divers
points et ne vois pas de raison de ne pas le faire à l’heure actuelle.

9. Cela dit, cependant, je ne puis manquer d’être frappé par la présence,
dans l'arrêt qui vient d’être rendu, avec ma participation d’ailleurs, de
certains aspects à mon avis contradictoires dans l'appréciation de la situa-
tion de fait et de droit, aspects qui me paraissent appeler quelques mises au
point de ma part.

10. Le premier de ces aspects concerne la perspective dans laquelle
l'arrêt paraît situer et voir l'affaire dans laquelle fa Cour était requise de
donner sa décision. A mon sens l’on n'arrive pas à saisir cette affaire dans
sa réalité effective et globale si l’on ne garde pas à l'esprit le fait que
l'humus dans lequel a germé et s’est développé le différend qui oppose
aujourd’hui le Nicaragua aux Etats-Unis d'Amérique est tout de même fait
d'une situation de lutte civile, de conflit d'ordre interne. Cette situation
caractérise aujourd’hui aussi, et plus qu’on ne semble le penser, la présente
affaire.

11. Ce n’est pas, bien entendu, que l’arrêt veuille ignorer totalement une
telle situation. Sans doute, là où elle a pris position sur des infractions
qu’auraient subies, dans le cas qui nous occupe, les règles du droit huma-
nitaire, la Cour a relevé (par. 219) que:

« Le conflit entre les forces contras et celles du Gouvernement du
Nicaragua est un conflit armé « ne présentant pas un caractère inter-
national ». Les actes des contras à l'égard du Gouvernement du
Nicaragua relèvent du droit applicable à de tels conflits, cependant
que les actions des Etats-Unis au Nicaragua et contre lui relèvent des
règles juridiques intéressant les conflits internationaux. »

Cette remarque est certainement exacte. De même, je reconnais volontiers
que, dans sa description des différentes formes d’aide et assistance prétées
par les Etats-Unis aux forces rebelles des contras, la Cour a sciemment évité
d'utiliser certaines expressions proposées par le demandeur, qui auraient
créé une dangereuse équivoque, précisément à propos de la nature interne
ou bien internationale du conflit opposant les forces rebelles des contras
aux forces du gouvernement sandiniste. La Cour a en effet refusé (par. 113-
114) de suivre le demandeur dans ses assertions d’après lesquelles les
forces des contras ne seraient que des bandes de « mercenaires », recrutés

175
186 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

pour leur compte par les Etats-Unis d'Amérique, autrement dit une sorte
de légion étrangère constituant un corps auxiliaire des forces armées nord-
américaines. Je tiens aussi à ajouter que le fait même d’avoir vu dans l’aide
multiforme accordée aux forces contras une forme d'intervention illicite
d'un Etat dans un conflit intérieur d’un autre Etat est une preuve supplé-
mentaire de ce que la Cour a perçu de façon correcte cet aspect essen-
tiel.

12. Par contre, dans la présentation qu’il fait des deux parties en lutte et
surtout des origines et des causes du conflit interne qui a éclaté au Nica-
ragua, l'arrêt ne me paraît pas attribuer un poids suffisant aux change-
ments importants qui se sont produits dans ce pays pendant les mois pos-
térieurs à la chute du gouvernement Somoza. En disant cela, je ne me pro-
pose pas de discuter ici l’interprétation donnée dans l’arrêt (par. 260-262)
des points inclus dans le « plan de paix » que les éléments antisomozistes
coalisés avaient établi pendant la période finale de la lutte de libération
contre la dictature et que la junte du gouvernement de reconstruction
nationale du Nicaragua avait communiqué au secrétaire général de l’Or-
ganisation des Etats américains, en réponse à la résolution de la dix-septième
réunion de consultation des ministres des relations extérieures de l’orga-
nisation. Je n’entends pas non plus m’attacher ici à contester la conclusion
d’après laquelle la communication de ce plan ne serait qu’une simple
« promesse politique » dépourvue de tout effet contraignant sur le plan
juridique, encore que je garde des doutes à ce sujet. Je ne comprendrais pas
en effet que les gouvernements réunis à l'Organisation des Etats américains
aient accepté d’adopter une mesure aussi exceptionnelle que le retrait de la
reconnaissance d’un gouvernement qui, aussi dictatorial et exécrable qu'il
fût, était indéniablement un gouvernement en charge et, à cet égard,
« légitime », sans avoir une solide garantie qu’il serait remplacé par un
gouvernement répondant précisément aux caractéristiques définies dans le
plan de paix et que les membres de l'Organisation des Etats américains,
gouvernement somozien excepté, étaient d’accord pour souhaiter.

13. Ce que j'entends souligner, c’est seulement qu’au moment où le
gouvernement — qualifié par l'arrêt lui-même, dans les rares occasions où il
le mentionne, « de coalition nationale » (par. 18), « de coalition démocra-
tique » (par. 19) ou « de reconstruction nationale » (par. 167) — s’est
installé à Managua, il répondait dans sa composition, aussi provisoire
qu’elle fat, au pluralisme du « plan de paix ». Ce n’est que plus tard que les
choses ont changé. Dans le gouvernement issu immédiatement de la lutte
révolutionnaire donc, comme j'en trouve la confirmation, parmi tant
d’autres témoignages. dans le reportage d’une enquête ponctuelle menée
tout dernièrement au Nicaragua !, les divers courants politiques qui
avaient pris part au renversement de la dictature étaient représentés. Le
gouvernement disait clairement vouloir instaurer un régime stable de
pluralisme démocratique, de liberté dans les domaines politique, écono-

' Voir les reportages « Impressions du Nicaragua », I et IL. par Jacques-Simon Eggly,
publiés dans le Journal de Genève des 26 et 27 mai 1986.

176
187 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

mique et syndical, et de non-alignement dans les relations internationales.
Ce ne fut que plus tard, encore qu’à la suite d’un brusque changement, que
l’on aboutit à l'instauration d’un régime d’obédience exclusivement san-
diniste. Le nouveau gouvernement qui, dès la fin de 1979, se trouva avoir
remplacé le premier n’avait plus, en effet, qu’une composition pratique-
ment uniforme et une orientation bien différente de celle de son prédé-
cesseur sur le plan de la politique intérieure, de l’organisation de la pro-
duction industrielle et agricole, de la politique syndicale, des structures
militaires, de la politique et des relations internationales. Cette évolution
amena par réaction la formation d’une opposition dans laquelle se ren-
contraient des milieux très différents, cette opposition gagnant graduelle-
ment du terrain malgré sa mise sous surveillance étroite et en dépit des
mesures restrictives dirigées contre elle. Dans ce climat, les élections
organisées par le gouvernement furent boycottées par les partis qui en
contestaient la régularité démocratique ; les relations entre le pouvoir civil
et l’église se détériorérent ; les contrastes s’accentuèrent entre les syndicats
traditionnels et ceux d’obédience gouvernementale, la condition des mino-
rités ethniques s’aggrava. Cet ensemble de facteurs amena l’abandon du
pays par des fractions des différents courants d’opposition au nouveau
régime, poussées à chercher refuge dans l’exil. C’est un fait que, dans l’exil,
les nouveaux réfugiés furent amenés à contrecœur a rechercher la colla-
boration des résidus, peu nombreux à ce qu'il paraît, de la garde somoziste
et ceci afin de constituer une coalition de forces rebelles capable de se
battre pour provoquer une évolution susceptible de permettre leur retour
dans le pays dans de nouvelles conditions. Mais cela ne doit pas faire
perdre de vue qu’à la base du conflit civil dont on parle il y avait comme
facteur déterminant une scission entre les diverses composantes de la
coalition qui s’était opposée à la dictature de Somoza et en avait provoqué
la chute. Cela ne doit pas non plus faire perdre de vue que, si les réfugiés en
question ont reçu pour leur action une aide et une assistance, aussi massive
et multiforme que vitale pour eux, cela n’a pas eu pour effet de les trans-
former en autre chose que ce qu’ils étaient, de faire disparaître leur
appartenance au peuple nicaraguayen, de faire changer la nature de lutte
civile du combat qui les oppose au gouvernement de leur pays. L’arrét
aurait pu et dû utilement, à mon avis, pousser davantage l’investigation de
cet aspect pour faire mieux comprendre les diverses facettes de la présente
affaire ; en disant cela, cependant, je ne me propose pas de provoquer des
modifications quant aux conclusions établies à ce sujet.

I

14. L'autre aspect auquel je voudrais brièvement me référer est celui de
limputabilité ou non à l’Etat défendeur des différentes catégories de faits
alléguées par le demandeur, en tant que faits générateurs d’une responsa-
bilité internationale.

15. A cet effet, j'estime sans hésitation que, pour certains faits du moins,

177
188 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

il convient de souscrire aux conclusions de l'arrêt. Dans la série des faits
dénoncés par le Nicaragua, la Cour a eu pleinement raison de tenir pour
imputables à l'Etat défendeur ceux qui correspondaient indéniablement à
des comportements d’agents ou organes proprement dits des Etats-Unis
d'Amérique, à savoir des faits de personnes ou de groupes faisant direc-
tement partie de l'appareil étatique américain et agissant en cette qua-
lité. La Cour a utilement précisé que, au cas où les comportements en ques-
tion se seraient déroulés en présence ou avec la participation de per-
sonnes ou de groupes n'ayant pas une telle qualification (en l'espèce des
contras), cette présence ou participation n'aurait pu changer en quoi ce soit
la conclusion énoncée. Tout cela est conforme aux dispositions de l’ar-
ticle 5 (Attribution à l'Etat du comportement de ses organes) du projet d’ar-
ticles adopté par la Commission du droit international en la matière. La
Cour a également eu raison de considérer comme étant des faits des
Etats-Unis d'Amérique les comportements de personnes ou de groupes
qui, sans être à proprement parler des agents ou des organes de l'Etat en
question, appartiennent néanmoins à des entités publiques habilitées, dans
son ordre juridique interne, à l'exercice de certaines prérogatives de la
puissance publique. Je relève là une conformité avec les dispositions de
Particle 7 (Attribution à l'Etat du comportement d'autres entités habilitées à
l'exercice de prérogatives de la puissance publique) du projet de la Commis-
sion du droit international. La première des deux hypothèses mentionnées
ici s’appliquait notamment à des comportements de membres de l’admi-
nistration étatique ou de membres des forces armées des Etats-Unis, la
seconde à des agissements de membres de la CIA, des UCLAs ou d’autres
organismes du même genre. Bien que la Cour n'ait pas esquissé, comme
il aurait été intéressant de le faire, une justification théorique de ses
conclusions dans ces deux hypothèses, je ne puis que me joindre à elle
pour les reconnaître fondées.

16. La conformité aux dispositions du projet de la Commission du droit
international ! se retrouve aussi dans le fait que la Cour a par contre donné
une réponse négative à la suggestion, avancée par le demandeur, de con-
sidérer comme des faits imputables aux Etats-Unis d'Amérique les agis-
sements commis par des membres des forces contras. Il serait en effet en
contradiction avec les principes régissant la matière de voir dans des
membres de la contra des personnes ou des groupes agissant au nom et pour
le compte des Etats-Unis d'Amérique. Les seuls cas où il serait possible de
le faire seraient ceux où certains membres de la contra auraient été spé-
cifiquement chargés par des autorités des Etats-Unis de commettre pour le
compte de celles-ci une action ou de remplir une tâche ponctuellement
déterminée. Ce n’est que dans cette hypothèse que le droit international
admet, a titre tout a fait exceptionnel, qu’un comportement de personnes
ou de groupes ne revétant pas la qualité d’agents ou d’organes d'un Etat, de

' Je me réfère au jeu conjoint des articles 11 (Comportement de personnes n'agissant
pas pour le compte de l'Etat) et 8 (Attribution à Etat du comportement de personnes
agissant en fait pour le compte de l'Etat),

178
189 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

membres de son appareil (même pris dans son acception la plus large)
puisse être tenu pour un fait de cet Etat. Par conséquent l'arrêt voit juste
lorsque, se référant en particulier aux atrocités, aux actes de violence ou de
terrorisme et aux autres agissements inhumains qui, selon le Nicaragua,
auraient été commis par des contras à l'égard de populations civiles, de
leurs membres et de leurs biens, il exclut que les auteurs de ces agisse-
ments puissent être considérés comme ayant été spécifiquement chargés
de les commettre par des autorités des Etats-Unis, à moins que, dans
quelques cas concrets, la preuve du contraire n’ait été incontestablement
apportée.

17. Sur ce dernier point je ne puis donc qu'être d’accord en principe avec
la constatation faite dans l’arrêt (par. 116) que la Cour ne devait pas
s’occuper, dans le cadre du présent procès, des agissements antihumani-
taires que les contras auraient commis et dans lesquels le Nicaragua vou-
drait à tort voir des violations de principes du droit international huma-
nitaire attribuables aux Etats-Unis d’Amérique, et ne devait prendre en
considération que des illicéités éventuelles dont les Etats-Unis se seraient
rendus responsables « en relation avec les activités des contras ». Les
quelques hésitations ainsi que les quelques impropriétés de langage que
parfois l’on peut relever dans la rédaction de certains passages à ce sujet
n’enlévent rien pour l'essentiel au bien-fondé de cette remarque. Je ne puis
surtout qu'être d’accord avec la reconnaissance fondamentale de la non-
imputabilité aux Etats-Unis d'Amérique des agissements commis par les
contras au cours de leurs opérations militaires ou paramilitaires au Nica-
ragua (par. 115, 116 et 278).

18. Je ne puis toutefois pas manquer de relever dans l’arrêt quelques
hésitations et quelques contradictions, au moins apparentes !, ainsi qu’un

' L'idée de base est évoquée dans les termes les plus exacts au paragraphe 115, là où
l'arrêt dit que « même le contrôle général exercé par eux [les Etats-Unis] sur une force
extrêmement dépendante à leur égard » ne signifierait pas par lui-même « que les
Etats-Unis aient ordonné ou imposé la perpétration des actes contraires aux droits de
Phomme et au droit humanitaire allégués par l'Etat demandeur » (les italiques sont de
moi). Par la suite, dans le même paragraphe et dans un autre (par. 277), l'arrêt invoque.
aux mêmes fins, le fait que « la Cour n’est … pas convaincue par les informations dont
elle dispose que les contras étaient « contrôlés » par les Etats-Unis au moment où » les
actes en question étaient commis. La remarque n’est pas en elle-même inexacte, mais
moins précise que celle auparavant rapportée. II serait regrettable, je pense, que l’in-
troduction à cet endroit de l'idée du « contrôlé », accompagnée d'expressions comme
celle figurant au paragraphe 116, qui opposent aux actes des contras ceux dont les
Etats-Unis pourraient être « directement » responsables, puisse engendrer chez les
lecteurs de l'arrêt la fausse idée que la Cour ferait un rapprochement entre la situation
envisagée ici et les hypothèses dans lesquelles on peut de façon appropriée parler d'une
« responsabilité indirecte » par opposition à une « responsabilité directe ». Les hypo-
thèses que, à mon avis, l'on qualifie correctement comme de responsabilité indirecte,
sont celles où un Etat, qui, dans certaines conditions, exerce un contrôle sur l’action d'un
autre Etat, peut être rendu responsable d’un fait internationalement illicite commis par
cet autre Etat et imputable à tui. La question qui se pose alors n’est pas celle de
Pimputabilité ou non à un Etat d'un comportement de personnes ou de groupes n’ap-
partenant pas à l'appareil officiel de cet Etat, mais celle du transfert à un Etat déterminé
de la responsabilité internationale découlant d’un agissement imputable à un autre Etat.

179
190 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

certain défaut d’argumentation juridique à l’appui de la position prise sur
les points en question. J’éprouve surtout quelque regret que l’arrêt ne se
soit pas référé expressément au précédent de l'arrêt du 24 mai 1980 sur
l'affaire relative au Personnel diplomatique et consulaire des Etats-Unis à
Téhéran. La Cour me semble avoir perdu de vue qu’elle avait alors dû faire
face à une situation sous bien des aspects analogue à la situation actuelle.
Elle avait eu notamment à décider si, et dans quelle mesure, les faits qui
s'étaient produits dans la première phase de l’affaire, à savoir l'attaque
armée perpétrée le 4 novembre 1979 par des « militants » iraniens contre
l'ambassade des Etats-Unis, l'invasion de ses locaux et la prise en otage des
personnes qui s’y trouvaient, la saisie de ses biens et de ses archives, si tous
ces agissements « actifs », en d’autres termes, étaient ou non imputables à
l'Etat iranien. Et elle était parvenue à une conclusion négative à ce sujet car
les « militants » en question ne possédaient pas un statut officiel quel-
conque en tant qu’agents ou organes de l'Etat et que rien ne prouvait qu'ils
avaient agi en fait au nom et pour le compte des autorités iraniennes. La
Cour avait expressément relevé que même les déclarations de félicitation
ou d'approbation qui avaient immédiatement suivi les agissements men-
tionnés ne pouvaient pas modifier le caractère, à ce moment-là non attri-
buable à l'Etat, de ces faits commis par les « militants », qui étaient quand
même les enfants chéris des autorités suprêmes du pays. La seule chose que
la Cour avait estimé pouvoir être attribuée à l'Etat, dans cette première
phase des événements, était le fait « négatif » d’avoir négligé de prendre les
mesures appropriées pour la protection des locaux et du personnel, afin de
prévenir les attaques auxquelles on pouvait s'attendre de la part d'éléments
surexcités et hostiles, et le fait, également « négatif », qu’une fois l'attaque
perpétrée les autorités officielles n’aient pas répondu aux appels au
secours qu'on n'avait cessé de leur adresser et ne soient pas intervenues
pour libérer les personnes et les locaux.

19. Dans la présente affaire l'arrêt est effectivement parvenu à des
conclusions semblables quant à la non-imputabilité — aux Etats-Unis
d'Amérique cette fois — des agissements perpétrés par les rebelles au
gouvernement sandiniste dans les hostilités menées par eux en territoire
nicaraguayen et quant à l’imputabilité aux Etats-Unis des seuls compor-
tements diment prouvés que des organes de cet Etat auraient eus « en
relation » avec les agissements des contras. Pour conclure, c’est la deuxième
fois en un très bref laps de temps que la Cour a eu à faire à des questions de
responsabilité internationale et, plus spécifiquement, à des cas où les
principes à appliquer concernent des problèmes d’imputabilité, l’un des
aspects les plus délicats de toute la théorie de la responsabilité. Je ne puis
que regretter qu’elle n’ait pas saisi l’occasion pour souligner, par des
références appropriées, qu’elle confirme sa prise de position précédente et
l'argumentation théorique développée à son appui, afin de bien marquer
ainsi la continuité et la solidité de sa jurisprudence.

180
191 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

D’autres points de cet arrêt pourraient appeler de ma part des obser-
vations et peut-être l'expression d’un désaccord partiel !. Mais je préfère
m'en tenir ici à ces quelques remarques et à ces quelques mises au point que
j'ai estimées nécessaires pour préciser mes vues sur certains aspects choisis,
de fait et de droit, qui m'ont semblé les plus importants. On relèvera parfois
des réserves qui ne sont pas seulement de forme à propos des constatations
faites dans certains chapitres ou certains paragraphes de l’arrêt et dans le
raisonnement qui les accompagne. Mais, en définitive, il n’y a pas là de
divergences telles que je doive renoncer à l'adhésion globale que j'estime
objectivement pouvoir donner à l'arrêt rendu aujourd’hui.

{Signé) Roberto AGo.

' Je trouve, par exemple, disproportionné le développement et exagérée l'importance
attribuée dans l'arrêt (par. 117 et suiv.) à la question de la diffusion. limitée à ce qu'il
paraît, auprès des forces contras, du manuel édité par la CIA sur les Operaciones
sicolôgicas en guerra de guerrillas. Mème en faisant abstraction du fait que les parties qui
s'affrontent dans une lutte civile comme celle qui malheureusement sévit au Nicaragua
n’ont pas besoin d’un encouragement extérieur pour se livrer à des agissements parfois
antihumanitaires — et l'arrêt le reconnaît — je vois mal comment prendrait forme, dans
le droit international général, la responsabilité qui devrait découler d’un « encourage-
ment » semblable, dont la réalité et l'efficacité restent d’ailleurs à prouver.

181
